                                UNITED STATES JUDICIAL PANEL                              FILED
                                             on                                          Feb 21, 2020
                                                                                      CLERK, U.S. DISTRICT COURT
                                 MULTIDISTRICT LITIGATION                           EASTERN DISTRICT OF CALIFORNIA




IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                                                       MDL No. 2924



                                     (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í1)



On February 6, 2020, the Panel transferred 12 civil action(s) to the United States District Court for
the Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
transferred to the Southern District of Florida. With the consent of that court, all such actions have
been assigned to the Honorable Robin L. Rosenberg.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Southern District of Florida and assigned to
Judge Rosenberg.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Southern District of Florida for the reasons stated in the order of February 6, 2020, and, with the
consent of that court, assigned to the Honorable Robin L. Rosenberg.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:

            Feb 18, 2020

                                                       John W. Nichols
                                                       Clerk of the Panel



                       Patrick Edwards

                      Feb 19, 2020
IN RE: ZANTAC (RANITIDINE) PRODUCTS
LIABILITY LITIGATION                                                      MDL No. 2924



                 SCHEDULE CTOí1 í TAGíALONG ACTIONS



 DIST     DIV.       C.A.NO.   CASE CAPTION


CALIFORNIA CENTRAL

                               Howell Franklin v. Boehringer Ingelheim
  CAC      2        19í09666   Pharmaceuticals, Inc. et al
  CAC      5        19í02161   Herbert Souza et al v. SanofiíAventis, U.S. LLC et al

CALIFORNIA EASTERN

                               BrestíLandry v. Boehringer Ingelheim Pharmaceuticals,
  CAE      2        19í02275   Inc. et al
                               Campu v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  CAE      2        19í02380   al
                               Johnson v. Boehringer Ingelheim Pharmaceuticals, Inc.
  CAE      2        20í00128   et al

CALIFORNIA SOUTHERN

  CAS      3        19í02296   Hart v. Boehringer Ingelheim Pharmaceuticals, Inc. et al

FLORIDA MIDDLE

                               Harris et al v. Boehringer Ingelheim Pharmaceuticals,
  FLM      8        19í03085   Inc. et al

FLORIDA NORTHERN

  FLN      1        19í00329   CHASE v. SANOFI SA et al
  FLN      3        19í04429   MCDONALD v. SANOFI S.A. et al

ILLINOIS NORTHERN

  ILN      1        19í07773   White et al v. Glaxosmithkline plc et al
  ILN      1        20í00454   Guy v. SanofiíAventis U.S. LLC et al

ILLINOIS SOUTHERN

  ILS      3        19í01363   Chatman v. SanofiíAventis U.S., LLC, et al.
                              Wamble v. Boehringer Ingelheim Pharmaceuticals, Inc.
 KYW         5     20í00011   et al

MASSACHUSETTS

  MA         1     19í12471   Bond v. SanofiíAventis U.S., LLC et al

MINNESOTA

  MN         0     19í03044   Scholl et al v. SanofiíAventis U.S. LLC et al

MISSISSIPPI NORTHERN

  MSN        1     20í00009   McAnally v. SanofiíAventis U.S. LLC et al

MISSOURI WESTERN

 MOW         6     19í03406   Rosenauer v. SanofiíAventis U.S. LLC et al

NEW JERSEY

   NJ        3     19í20023   COLON v. SANOFIíAVENTIS U.S. LLC et al
   NJ        3     19í20060   COGGINS et al v. SANOFIíAVENTIS U.S. LLC et al
                              COMBS et al v. BOEHRINGER INGELHEIM
   NJ        3     19í20289   PHARMACEUTICALS, INC. et al
   NJ        3     19í20484   NEARY v. SANOFIíAVENTIS U.S. LLC et al
                              PERONE v. BOEHRINGER INGELHEIM
   NJ        3     19í20621   PHARMACEUTICALS INC. et al
                              DIAMANTE v. BOEHRINGER INGELHEIM
   NJ        3     19í20645   PHARMACEUTICALS, INC. et al
                              BOEKHOLT v. BOEHRINGER INGELHEIM
   NJ        3     19í20649   PHARMACEUTICALS, INC. et al
                              PINKNEY v. BOEHRINGER INGELHEIM
   NJ        3     19í20650   PHARMACEUTICALS, INC. et al
                              MCCANN v. BOEHRINGER INGELHEIM
   NJ        3     19í20651   PHARMACEUTICALS, INC. et al
   NJ        3     19í20908   KIGER v. CHATTEM, INC et al
                              MOLINA v. BOEHRINGER INGELHEIM
   NJ        3     19í20910   PHARMACEUTICALS INC. et al
                              RUTHERFORD v. BOEHRINGER INGELHEIM
   NJ        3     19í20911   PHARMACEUTICALS INC. et al
   NJ        3     19í21142   BICE, JR. v. SANOFIíAVENTIS U.S. LLC et al
   NJ        3     19í21199   BAZAN v. SANOFIíAVENTIS U.S. LLC et al
   NJ        3     19í21206   JORDAN v. BOEHRINGER INGELHEIM
                              PHARMACEUTICALS, INC. et al
   NJ                         MOORS v. BOEHRINGER INGELHEIM
             3     19í21207   PHARMACEUTICALS, INC. et al
                              MICLE, SR. v. BOEHRINGER INGELHEIM
   NJ        3     19í21210   PHARMACEUTICALS, INC. et al
                              SIMON v. BOEHRINGER INGELHEIM
   NJ        3     19í21323   PHARMACEUTICALS, INC. et al
                    ARIAS v. BOEHRINGER INGELHEIM
NJ   3   19í21324   PHARMACEUTICALS, INC. et al
                    CONQUEST v. BOEHRINGER INGELHEIM
NJ   3   19í21326   PHARMACEUTICALS, INC. et al
                    GAWLICK v. BOEHRINGER INGELHEIM
NJ   3   19í21332   PHARMACEUTICALS, INC. et al
                    JACQUET v. BOEHRINGER INGELHEIM
NJ   3   19í21334   PHARMACEUTICALS, INC. et al
                    BAKER v. BOEHRINGER INGELHEIM
NJ   3   19í21512   PHARMACEUTICALS, INC. et al
                    BEAN v. BOEHRINGER INGELHEIM
NJ   3   19í21514   PHARMACEUTICALS, INC. et al
                    EVERETT v. BOEHRINGER INGELHEIM
NJ   3   19í21517   PHARMACEUTICALS, INC. et al
                    GREEN v. BOEHRINGER INGELHEIM
NJ   3   19í21518   PHARMACEUTICALS, INC. et al
                    MACEACHERN v. BOEHRINGER INGELHEIM
NJ   3   19í21519   PHARMACEUTICALS, INC. et al
                    WYNN v. BOEHRINGER INGELHEIM
NJ   3   19í21521   PHARMACEUTICALS, INC. et al
                    LINSON v. BOEHRINGER INGELHEIM
NJ   3   19í21525   PHARMACEUTICALS, INC. et al
                    ALVIAR v. BOEHRINGER INGELHEIM
NJ   3   20í00029   PHARMACEUTICALS, INC. et al
                    BELL v. BOEHRINGER INGELHEIM
NJ   3   20í00039   PHARMACEUTICALS, INC. et al
                    BRYANT v. BOEHRINGER INGELHEIM
NJ   3   20í00057   PHARMACEUTICALS, INC. et al
                    CARBAGAL v. BOEHRINGER INGELHEIM
NJ   3   20í00067   PHARMACEUTICALS, INC. et al
                    DAVIS v. BOEHRINGER INGELHEIM
NJ   3   20í00068   PHARMACEUTICALS, INC. et al
                    DAWSON v. BOEHRINGER INGELHEIM
NJ   3   20í00079   PHARMACEUTICALS, INC. et al
                    HASKINS v. BOEHRINGER INGELHEIM
NJ   3   20í00105   PHARMACEUTICALS, INC. et al
                    JOHNSON v. BOEHRINGER INGELHEIM
NJ   3   20í00117   PHARMACEUTICALS, INC. et al
                    LIEM v. BOEHRINGER INGELHEIM
NJ   3   20í00125   PHARMACEUTICALS, INC. et al
NJ   3   20í00131   LOUBRIEL v. BOEHRINGER INGELHEIM
                    PHARMACEUTICALS, INC. et al
NJ                  LUTZ v. BOEHRINGER INGELHEIM
     3   20í00134   PHARMACEUTICALS, INC. et al
                    MACKLEY v. BOEHRINGER INGELHEIM
NJ   3   20í00136   PHARMACEUTICALS, INC. et al
                    MARABLE v. BOEHRINGER INGELHEIM
NJ   3   20í00140   PHARMACEUTICALS, INC. et al
                    ROESSLER v. BOEHRINGER INGELHEIM
NJ   3   20í00167   PHARMACEUTICALS, INC. et al
                    ROSE v. BOEHRINGER INGELHEIM
NJ   3   20í00171   PHARMACEUTICALS, INC. et al
NJ   3   20í00176
                               WILKERSON v. BOEHRINGER INGELHEIM
                               PHARMACEUTICALS, INC. et al
   NJ      3        20í00178   ZACEK v. BOEHRINGER INGELHEIM
                               PHARMACEUTICALS, INC. et al
   NJ      3        20í00385   O'NEAL v. BOEHRINGER INGELHEIM
                               PHARMACEUTICALS, INC. et al
   NJ      3        20í00941   PELLEGRENE et al v. SANOFI US SERVICES INC.
                               et al
NEW YORK EASTERN

 NYE     1         19í06376   Melillo v. SanofiíAventis U.S. LLC
NEW YORK SOUTHERN

  NYS      1        19í10253   Koppell et al v. Perrigo Company PLC et aO2SSRVHG
  NYS      1        19í10935   Will v. Boehringer Ingelheim Pharmaceuticals, Inc. et al
  NYS      1        19í11391   Finer v. Boehringer Ingelheim Pharmaceuticals, Inc. etal
                               Chille v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  NYS      1        19í11515   al
                               Froehlich v. SanofiíAventis U.S. LLC et al
  NYS      1        19í11632   Massiah v. SanofiíAventis U.S. LLC et al
  NYS      1        19í11944   Viola v. Pfizer Inc.
  NYS      1        20í00004   Swearingen v. SanofiíAventis U.S. LLC et al
  NYS      1        20í00527   Epting v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  NYS      1        20í00723   al


NORTH CAROLINA WESTERN
                               Anthony v. Boehringer Ingelheim Pharmaceuticals, Inc.
  NCW      3        19í00628   et al


OHIO NORTHERN
                               Vavra v. Boehringer Ingelheim Pharmaceuticals, Inc., et
  OHN      1        19í02729   al.
                               Payne v. Boehringer Ingelheim Pharmaceuticals, Inc., et
  OHN      1        19í02731   al.
                               Konn v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  OHN      1        19í02852   al
                               Wells v. Boehringer Ingelheim Pharmaceuticals, Inc.,
  OHN      1        20í00017   etal
                               Carroll v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  OHN      1        20í00040   al
                               Baker v. Boehringer Ingelheim Pharmaceuticals, Inc. et
  OHN      1        20í00175   al


OHIO SOUTHERN
                               Dodson et al v. Sanofi S.A et al
  OHS      2        20í00356

PENNSYLVANIA EASTERN
                         FRANCIS v. BOEHRINGER INGELHEIM
 PAE      5   19í04824   PHARMACEUTICALS, INC. et al

VERMONT

  VT      2   19í00231   Ragis et al v. SanofiíAventis U.S., LLC et al
